DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickel et al. (US 3,459,526 – hereinafter Stickel).
Regarding claims 12-13 and 18-19, Stickel (Col. 1, lines 61-70) discloses a method and apparatus of a continuous process of shaping glass sheets by providing a bending apparatus which is capable of bending glass sheets of varying sizes and shapes by providing improved locating means that make it possible for different sizes of glass sheets to be bent to different curvatures on a single mold in a continuous operation.  Stickel (Figures and Col. 2, line 30 to Col. 3, line 4) discloses a plurality of glass sheets S pass through a heating section B, a bending section C, and a tempering section D.  Stickel discloses heating section B brings the sheets to the proper bending temperature and upon exiting the heating furnace the sheets are conveyed into the bending section C, where bending means 21 presses the sheets to the desired curvature, and the bending apparatus 21 comprises a male mold part 25 (corresponding to a second bending tool – claimed in claim 19) and a female mold part 26 (corresponding to a first bending tool).  Stickel (Fig. 2 and Col. 8, lines 45-50) discloses the lower mold part (i.e. first bending tool) is ring type structure so that only the marginal portions of the sheet are engaged to thereby avoid marring, and discloses bars 30 form the ring mold (Fig. 2 and Col. 3, lines 25-34), which provides for the first bending tool comprises a female, ring-type mold, as claimed in claim 18.   The heating and bending disclosures by Stickel above, provide for the steps of providing a first glass sheet which is one of the plurality of glass sheets and a providing a second glass sheet which is another one of the plurality of glass sheets.  Further, with the disclosure of heating of the sheets to the proper bending temperature and pressing and bending means 21 presses the sheets to the desired curvature, Stickel provides for heating a first glass sheet and a second sheet to a temperature suitable for shaping (“proper bending temperature”), and with the disclosure of the glass sheets conveyed to bending section C for bending by bending means 21 including a first bending tool, this provides for depositing the first glass sheet on a first bending tool and shaping the first glass sheet on the first bending tool, depositing the second glass sheet on the first bending tool and shaping the second glass sheet on the first bending tool, and a first bending tool cooperates with a second bending tool to shape the first glass sheet and the second glass sheet, as claimed in claim 19.
Stickel (Figures and Col. 4, lines 10-40) further discloses to ensure each sheet is properly positioned relative to the shaping surface of the mold parts, transversely spaced retractable locating devices 43 are provide in the path of the moving sheets so as to engage the leading edges of the sheets as they are moved into position over the lower mold part (i.e. the first bending tool).  Stickel fails to explicitly state a first edge portion of the first glass sheet and a first edge portion of a second glass sheet in a first position relative to the first bending tool and contacting the first edge portion of the first glass sheet and the second glass sheet has been deposited on the first bending tool such that the first edge portion of the first glass sheet and the first edge portion of the second glass sheet are moved to a second position relative to the first bending tool, and the first glass sheet and the second glass sheet are of different sizes, as claimed in claim 13.  However, Stickel (Col. 7, lines 5-22) further discloses providing bends in glass sheets of varying size and shape on the same mold by positioning the sheet on the shaping surface of the mold part.  Stickel discloses this is accomplished by adjustably mounting one or both locating devices on the base of the lower mold part to make it readily movable relative to the shaping surface and discloses each glass sheet fed into the bending area by the conveyor may be located with respect to the shaping surface of the bending mold by merely moving one or both locating devices.  Furthermore, the movement of the locating devices can be accomplished while the bending apparatus is operating which eliminates costly shutdowns in adapting the bending means to run a different part.  Therefore, with the disclosures of Stickel above, including the disclosure of the locating devices for positioning sheets of varying size and shape on the same mold and the movement of the locating devices can be accomplished while the bending apparatus is operating and with the leading edges of the glass sheet corresponding to a first edge portion, it would be obvious to a person having ordinary skill in the art, the first glass sheet and the second glass sheet can be the same size or are of different sizes (claimed in claim 13) and/or shape and in the depositing of the first glass sheet on the first bending tool and depositing a second glass sheet on the first bending tool where the first glass sheet and the second glass there is a step of depositing the first glass sheet on a first bending tool, a first edge portion of the first glass sheet being in a first position relative to the first bending tool and a first edge portion of the second glass sheet being in a first position relative to the first bending tool, contacting the first edge portion of the first glass sheet and contacting the first edge portion of the second glass sheet after the first glass sheet has been deposited on the first bending tool such that the first edge portion of the first glass sheet and the first edge portion of the second glass sheet are moved to a second position relative to the first bending tool such that the first edge portion of the first glass sheet and the first edge portion of the second glass sheet are moved to a second position relative to the first bending tool.  
	Regarding claim 14, as discussed in the rejection of claims 12-13 and 18-19 above, based on the disclosures by Stickel, it would be obvious to a person having ordinary skill in the art, the first glass sheet and the second glass sheet can be of different sizes and/or shape.  Stickel (Fig. 2 and Col. 8, lines 45-50) discloses the lower mold part (i.e. first bending tool) is ring type structure so that only the marginal portions of the sheet are engaged to thereby avoid marring, and discloses bars 30 form the ring mold (Fig. 2 and Col. 3, lines 25-34).  With the shape of the ring mold disclosed by Stickel (Fig. 2), and the obviousness of the first glass sheet and the second glass sheet can have a different shape or length discussed in the rejection of claims 12 and 13 above, it would be obvious to a person having ordinary skill in the art, at least one of the edge portions of the first glass sheet has a different length, and it would be obvious to a person having ordinary skill in the art the different length could be applied to either a corresponding edge portion of a second glass sheet or another edge portion of a second glass sheet depending on whether the first and second sheet have a different size with the shame shape or a different shape.    
Regarding claim 15, as discussed in the rejection of claims 12-13 and 18-19 above, Stickel discloses a first glass sheet and a second glass sheet.  Also discussed in the rejection of claims 12-13 and 18-19 above, Stickel (Figures and Col. 4, lines 10-40) further discloses to ensure each sheet is properly positioned relative to the shaping surface of the mold parts, transversely spaced retractable locating devices 43 are provide in the path of the moving sheets so as to engage the leading edges of the sheets as they are moved into position over the lower mold part (i.e. the first bending tool).  Also discussed in the rejection of claims 12-13 above, the leading edges of the glass sheet correspond to a first edge portion.  Therefore, Stickel discloses the first glass sheet and the second glass sheet comprise a first edge portion of the glass sheet.  Stickel fails to disclose the first edge portion defines the trailing edge portion of the first glass sheet and the first edge portion of the second glass sheet defines the trailing edge of the second glass sheet.  However, since a first edge portion has been disclosed by Stickel, it would be obvious to a person having ordinary skill in the art, the first edge portion of the first and second glass sheets of Stickel can be labeled as a trailing edge.  This provides for the first edge portion of the glass sheet defines a trailing edge of the first glass sheet and the first edge portion of the second glass sheet defines the trailing edge of the second glass sheet.  
Stickel fails to explicitly state a leading edge portion.  However, it would be obvious to a person having ordinary skill in the art, the opposite edge of the first edge portion/trailing edge of the first and second glass sheets could be labeled the leading edge portion (see annotated Fig. 2 below).

    PNG
    media_image1.png
    520
    740
    media_image1.png
    Greyscale

Regarding claim 16, in addition to the rejection of claim 14 above, based on the disclosures by Stickel (see claims 12-13 rejections), it would be obvious to a person having ordinary skill in the art, the first glass sheet and the second glass sheet can be of different sizes and/or shape.  Stickel (Fig. 2 and Col. 8, lines 45-50) discloses the lower mold part (i.e. first bending tool) is ring type structure so that only the marginal portions of the sheet are engaged to thereby avoid marring, and discloses bars 30 form the ring mold (Fig. 2 and Col. 3, lines 25-34).  With the shape of the ring mold disclosed by Stickel (Fig. 2), and the obviousness of the first glass sheet and the second glass sheet can have a different shape or length discussed in the rejection of claims 12 and 13 above, it would be obvious to a person having ordinary skill in the art, at least one of the edge portions of the first glass sheet has a different length, and it would be obvious to a person having ordinary skill in the art the different length could be applied to either a corresponding edge portion of a second glass sheet or another edge portion of a second glass sheet depending on whether the first and second sheet have a different size with the shame shape or a different shape.  Based on the obviousness that the first and second glass sheet have a different size with the same shape, it would be obvious to a person having ordinary skill in the art, a trailing edge portion of the first glass sheet and the trailing portion of the second glass sheet each have a length, the length of the trailing edge portion of the first glass sheet being different from the length of the trailing edge portion of the second glass sheet.  
Regarding claim 17, as discussed in the rejection of claims 12-13 and 18-19 above, Stickel discloses a first glass sheet and a second glass sheet.  Also discussed in the rejection of claims 12-13 and 18-19 above, Stickel (Figures and Col. 4, lines 10-40) further discloses to ensure each sheet is properly positioned relative to the shaping surface of the mold parts, transversely spaced retractable locating devices 43 are provide in the path of the moving sheets so as to engage the leading edges of the sheets as they are moved into position over the lower mold part (i.e. the first bending tool).  Also discussed in the rejection of claims 12-13 and 18-19 above, the leading edges of the glass sheet correspond to a first edge portion.  Therefore, Stickel discloses the first glass sheet and the second glass sheet comprise a first edge portion of the glass sheet.  Stickel fails to disclose the first edge portion defines the trailing edge portion of the first glass sheet and the first edge portion of the second glass sheet defines the trailing edge of the second glass sheet.  However, since a first edge portion has been disclosed by Stickel for a first glass sheet and a second glass sheet, it would be obvious to a person having ordinary skill in the art, the first edge portion of the first and second glass sheets of Stickel can be labeled as a trailing edge.  This provides for the first edge portion of the glass sheet defines a trailing edge of the first glass sheet and the first edge portion of the second glass sheet defines the trailing edge of the second glass sheet.  
Stickel fails to explicitly state a leading edge portion.  However, it would be obvious to a person having ordinary skill in the art, the opposite edge of the first edge portion/trailing edge of the first and second glass sheets could be labeled the leading edge portion.  Therefore, Stickel provides for a leading edge portion and a trailing edge portion.  
Stickel fails to explicitly disclose the claimed first pillar edge portions and second pillar edge portions.  However, Stickel (Fig. 2 and Col. 8, lines 45-50) discloses the lower mold part (i.e. first bending tool) is ring type structure so that only the marginal portions of the sheet are engaged to thereby avoid marring, and discloses bars 30 form the ring mold (Fig. 2 and Col. 3, lines 25-34).  With the shape of the ring mold disclosed by Stickel (Fig. 2), and the obviousness of the first glass sheet and the second glass sheet having a different shape or length discussed in the rejection of claims 12 and 13 above, it would be obvious to a person having ordinary skill in the art, the edges adjacent the leading edge portion and the trailing edge portion as the first and second pillar edge portions (See Annotated Fig. 2 Below). 

    PNG
    media_image2.png
    520
    744
    media_image2.png
    Greyscale

Further, with the obviousness the second glass sheet having a different size and the same shape, it would be obvious to a person having ordinary skill in the art, each of the first pillar edge portions having a length, and wherein the length of the first pillar edge portion of the first glass sheet is different from the length of the first pillar edge portion of the second glass sheet.
Regarding claim 21, as discussed in the rejection of claims 12-13 and 18-19 above, Stickel (Col. 1, lines 61-70) discloses a method and apparatus of a continuous process of shaping glass sheets by providing a bending apparatus which is capable of bending glass sheets of varying sizes and shapes by providing improved locating means that make it possible for different sizes of glass sheets to be bent to different curvatures on a single mold in a continuous operation.  Stickel (Figures and Col. 4, lines 10-40) further discloses to ensure each sheet is properly positioned relative to the shaping surface of the mold parts, transversely spaced retractable locating devices 43 are provide in the path of the moving sheets so as to engage the leading edges of the sheets as they are moved into position over the lower mold part (i.e. the first bending tool).  Based on the figures and disclosure by Stickel, Stickel provides for the first glass sheet and the second glass sheet are shaped consecutively, such that no glass sheet is shaped on the first bending tool between the shaping of the first glass sheet and the shaping of the second glass sheet.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickel et al. (US 3,459,526 – hereinafter Stickel) as applied to claims 12-13 and 18-19 above, and further in view of Boisselle et al. (US 2009/0000334A1 – hereinafter Boisselle).
Regarding claim 20, as discussed in the rejection of claims 12-13 and 18-19 above, Stickel discloses bending means 21 presses the sheets to the desired curvature, and the bending apparatus 21 comprises a male mold part 25 (corresponding to a second bending tool – claimed in claim 19) and a female mold part 26 (corresponding to a first bending tool).  Stickel (Fig. 2 and Col. 8, lines 45-50) discloses the lower mold part (i.e. first bending tool) is ring type structure so that only the marginal portions of the sheet are engaged to thereby avoid marring, and discloses bars 30 form the ring mold (Fig. 2 and Col. 3, lines 25-34), which provides for the first bending tool comprises a female, ring-type mold, as claimed in claim 18.  Stickel discloses a male mold part 26, but fails to disclose details of the male mold part, such as the claimed full-face male mold.  However, Boisselle (abstract and Fig. 4) discloses a similar glass bending line for press bending a hot glass sheet comprising a ring type female mold 22 and a full face mold 23.  Both Stickel and Boisselle discloses press bending with a female ring mold and a male mold.  Therefore, based on the additional teachings of Boisselle, it would be obvious to a person having ordinary skill in the art, the male mold of Stickel could be a full face male mold to provide for press bending a heated glass sheet.  The male mold of Boisselle and the male mold of Stickel provide the same pressing function, therefore, there would be no unexpected results for the male of Stickel to be a full face mold, as taught by Boisselle.  
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickel et al. (US 3,459,526 – hereinafter Stickel) as applied to claims 12-13 and 18-19 above, and further in view of Yoshizawa et al. (US 5,169,423 – Hereinafter Yoshizawa).
Regarding claim 22, as discussed in the rejection of claims 12-13 and 18-19 above, Stickel discloses (Col. 3, lines 5-26) pressing of the glass sheets and the female or lower mold (i.e. first bending tool) engaging only marginal portions of the sheets to avoid marring those portions of the under surface of the sheet which lie within the viewing area of the finished window, and discloses (Col. 1, lines 49-55) producing curved windows for vehicles.  Stickel fails to disclose laminating the first glass sheet to the second glass sheet.  However, Yoshizawa discloses laminated glass, which finds wide use as front windshields of automobiles by heating first and second glass sheets to be paired in a heating furnace, shaping and annealing the glass sheets, then joining the glass sheets face to face.  The glass sheets may be shaped by a press shaping process and the first and second glass sheets are joined face to face by adhesive bonding with an intermediate film as polyvinyl butyral sandwiched therebetween.  Yoshizawa (Col. 1, lines 14-34) discloses if the first and second glass sheets are to be bonded to each other, it is necessary that they be of a bent configuration having substantially the same shape.  While this is a description of relevant prior art, Yoshizawa, clearly discloses shaped glass sheets for windshields laminated together of a bent configuration having substantially the same shape as a known prior art method.  Stickel discloses first and second glass sheets for a window, such as a curved window for vehicles having a bent configuration having substantially the same shape, since the same bending means 21 is used for the first and the second glass sheet.  Both Stickel and Yoshizawa disclose glass sheets for windows for a vehicle having substantially the same shape (i.e. bent configuration).  Therefore, based on the additional teachings of Yoshizawa, it would be obvious to a person having ordinary skill in the art, the method further comprising laminating the first glass sheet to the second glass sheet, since the bent glass sheets for windows of a vehicle of Stickel have a bent configuration substantially the same shape, and it is known in the prior art, as taught by Yoshizawa, to laminate glass sheets for windshields having a bent configuration that is substantially the same.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741